DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 4/25/2022 are as follows: 
Claims 1-11 are pending and are being examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“direct heat exchange section” in claim 1 (Interpreted as a plenum containing an open space for dropping water to interact with airflow as illustrated in Figures 3, 5, 6, and 7, or equivalent structure);
“water distribution system” in claim 1 (Interpreted as a pipe with openings for distributing water as illustrated in Figures 5 and 7, or equivalent structure);
 “air mover” in claim 1 (Interpreted as a fan or equivalent structure);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means”, “step”, or “nonce term” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“water recirculation system” in claim 1 (claim 1 outlines the structure as pump and pipes, thereby reciting sufficient structure).
“indirect evaporative heat exchange section” in claim 1 (claim 1 outlines the indirect heat exchange section comprises headers and serpentine tubes, thereby reciting sufficient structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “said fan is configured to draw air from outside of said device and force it into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins”.  However, Claim 1 already recites “said evaporative heat exchanger is configured so that air is moved by said air mover into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins”.  Since the air mover is the fan, claim 7 fails to recite any limitation not already present in claim 1.  Claim 11 similarly recites “fans are configured to draw air from outside of said device and force it into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins”.  Since the air mover is the fan, claim 11 fails to recite any limitation not already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bugler (US2012/0012292A1, as previously cited) in view of Benz (US2011/0100593A1, as previously cited).
Re Claim 1. Bugler teaches an evaporative heat exchanger (26) for cooling or condensing a process fluid (Figure 7; Paragraph 72), comprising: 
an external housing (38) comprising a rectangular box having substantially the same shape and cross- section from top to bottom (Figure 7 illustrates a rectangular box that has the substantially the same shape from top to bottom; Paragraphs 72-74); 
an indirect evaporative heat exchange section (24) situated within an upper portion of said external housing (Figure 7; Indirect section 24 is above the midpoint of the housing and thus considered in the upper portion; Paragraph 72); 
a direct heat exchange section (portion below 24) situated in a lower portion of said external housing beneath the indirect evaporative heat exchange section (Figure 7; Paragraphs 74-76); 
a water distribution system (54) located above the indirect evaporative heat exchange section in a top portion of said external housing and configured to spray (via nozzles attached to 54) water over the indirect evaporative heat exchange section (Figure 7; Paragraph 74); 
the indirect evaporative heat exchange section comprising a process fluid inlet header (32) and a process fluid outlet header (36), and an array of serpentine tubes (10) connecting said inlet header and said outlet header, said serpentine tubes having an elliptical cross-section with spiral fins (20) (Figures 1-7; Figures 3-5 illustrates the elliptical tubes and spiral fins; Figures 1, 6, 6A illustrates the serpentine tubes connected between the inlet and outlet headers; Paragraphs 47-49, 52, 55, 72); 
said serpentine tubes further having lengths (12) extending along a longitudinal axis (13), said lengths connected to adjacent lengths of a same serpentine tube by tube bends (14) (Figures 1-6; Paragraphs 47-48); 
said external housing (38) comprising exactly one plenum (40) where water distributed by said water distribution system and having received heat from said indirect evaporative heat exchange section is cooled by direct contact with air moving through said plenum (Figure 7; Paragraphs 72-76); 
said plenum defined by four plenum side panel portions of said external housing, wherein a first two (front and back sides of Figure 7) of said four exterior plenum side panel portions of said external housing are arranged opposite one- another and aligned parallel to said longitudinal axis and configured to prevent the entry of air there-through, and a second two (left and right sides of Figure 7) of said four exterior plenum side panel portions of said external housing are arranged opposite one-another and aligned perpendicular to said longitudinal axis, wherein at least one of said second two of said four exterior plenum side panel portions of said external housing is configured to permit the passage of air (via air inlets 44 and air dampers 45) (Figure 7; Paragraphs 72-76; In particular, paragraph 74 teaches “A bottom wall of the evaporative heat exchanger 26, together with the adjoining front, back and side walls”, thus four walls are present.  Additionally, Paragraph 73 teaches “Air flows from the ambient atmosphere around the heat exchanger 26 via air inlets 44”, thus the airflow is prevented from entering into the evaporative heat exchanger except at the air inlets.  Thus, Bugler teaches the plenum is defined by four plenum side panels that prevent airflow into the evaporative heat exchanger except at the side panels with air inlets); 
a water recirculation system, including pump (58) and pipes (56), configured to take water collecting in a basin (52) at the bottom of said plenum and deliver it to said water distribution system (Figure 7; Paragraph 74); 
an air mover (48 and 60/62 are fans which are considered to be an “air mover”) configured to move ambient air into said plenum and up through said indirect evaporative heat exchange section (Figure 7-8; Paragraphs 73 and 78.  It is noted that the description of Bugler contains an error, wherein paragraph 78 recites the fan as “62” in Figure 8, but Figure 8 denotes the fan by “60”.); 
wherein said indirect evaporative heat exchange section is situated over an entirety of said plenum (Figure 7; Paragraph 72); 
Bugler teaches air enters into the plenum in some unknown positional relationship to the tubes and fins (Figure 7) but fails to specifically teach the orientation of the indirect heat exchanger such that said evaporative heat exchanger is configured so that air is moved by said air mover into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins.  
However, Benz teaches an evaporative heat exchanger (10) is configured so that air is moved by said air mover (100) into said plenum (47) in a direction that is parallel (left to right at opening 44 in Figure 2) to said longitudinal axis (left to right in Figure 2 of heat exchanger 20 is the longitudinal axis) of said tube lengths and perpendicular to longitudinal axes of said spiral fins (Figure 2 illustrates that the air enters into the plenum at a left air inlet 44, which is a direction parallel to the longitudinal axis of the tubes of the heat exchanger 20; Figure 11, 12, and 15 further illustrates the longitudinal axis of the tubes extends away from the inlet and outlet manifolds 24 and 28, which are also shown in Figure 2. Thus, Figure 2 illustrates the longitudinal axis of the tubes extends left to right as also shown in Figures 11, 12, and 15.  Therefore, the air flow at the air inlet is parallel to the longitudinal axis).  
Therefore, in view of Benz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the longitudinal tubes of the indirect heat exchanger of Bugler to be parallel to the air flow direction into the plenum in order to better distribute the airflow across all of the serpentine tubes, thereby enhancing the heat exchange efficiency of the system by ensuring adequate airflow to all of the serpentine tubes.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the longitudinal tubes of the indirect heat exchanger of Bugler to be parallel to the air flow direction into the plenum, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 2. Bugler further teaches substantially all air flow driven by said air mover into said indirect evaporative heat exchange section flows first through said plenum (Bugler Figure 7, Paragraphs 72-76; The airflow enters at 44 and thus must pass through the plenum 40 before exiting at the top outlet 50).  
Re Claim 3. Bugler further teaches said air mover is a fan, and said evaporative heat exchanger is an induced draft device and said fan (48) is located above said water distribution system (54), and is configured to draw air from outside (via inlets 44) of said device into said plenum and up through said indirect evaporative heat exchange section (Bugler Figure 7, Paragraph 73).  
Re Claim 4. Bugler further teaches sides of said plenum parallel to said tube lengths are sealed to prevent substantial entry of air (Figure 7; Paragraphs 72-76; In particular, paragraph 74 teaches “A bottom wall of the evaporative heat exchanger 26, together with the adjoining front, back and side walls”, thus four walls are present.  Additionally, Paragraph 73 teaches “Air flows from the ambient atmosphere around the heat exchanger 26 via air inlets 44”, thus the airflow is prevented from entering into the evaporative heat exchanger except at the air inlets.  Thus, Bugler teaches the plenum is defined by four plenum side panels that prevent airflow into the evaporative heat exchanger except at the side panels with air inlets).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to seal the plenums, since it is well-known and understood in the mechanical arts to apply sealant to plenums to prevent unwanted air entry into the plenum.  
Re Claim 5. Bugler further teaches said air mover is a fan (60/62), and said evaporative heat exchanger is a forced draft device, and said fan is located at a side of said plenum that is beneath said tube bends (Bugler Figure 8 illustrates a fan located at the lower side portion of the housing at the air inlet 44, Paragraph 78.  It is noted that the description of Bugler contains an error, wherein paragraph 78 recites the fan as “62” in Figure 8, but Figure 8 denotes the fan by “60”.).    
	Re Claim 6. Bugler as modified by Benz teach said longitudinal axis (13 of Bugler) of said tube lengths is perpendicular to a longitudinal axis (42 of Bugler in Figure 7) of said evaporative heat exchanger (Bugler Figures 1-7, Paragraphs 72-76. The horizontal longitudinal axis 13 of Bugler will be perpendicular to the vertical longitudinal axis 42 of Bugler, as seen in Figure 7; Benz Figure 2, 11, 12, 15).  
Re Claim 7. Bugler as modified by Benz teach said fan is configured to draw air from outside of said device and force it into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins (Bugler Figures 1-7, Paragraphs 72-76; Benz Figure 2, 11, 12, 15).  
Re Claim 8. Bugler further teaches substantially all air flow entering said indirect evaporative heat exchange section is delivered by said fan (Bugler Figure 7-8, Paragraphs 72-78; In particular, Paragraph 73 teaches “Air flows from the ambient atmosphere around the heat exchanger 26 via air inlets 44”, thus the airflow is prevented from entering into the evaporative heat exchanger except at the air inlets.  Thus, Bugler teaches the plenum is defined by four plenum side panels that prevent airflow into the evaporative heat exchanger except at the side panels with air inlets, wherein airflow is induced only by the fan).  
Re Claim 9. Bugler further teaches substantially no air enters said plenum except via said fan (Bugler Figure 7-8, Paragraphs 72-78; In particular, Paragraph 73 teaches “Air flows from the ambient atmosphere around the heat exchanger 26 via air inlets 44”, thus the airflow is prevented from entering into the evaporative heat exchanger except at the air inlets.  Thus, Bugler teaches the plenum is defined by four plenum side panels that prevent airflow into the evaporative heat exchanger except at the side panels with air inlets, wherein airflow is induced only by the fan).   
Re Claim 10. Bugler further teaches said air mover is a first fan (60/62), said first fan located at a side of said plenum that is beneath a set of tube bends at a first end of said tube lengths (Bugler Figure 8, Paragraph 78.  It is noted that the description of Bugler contains an error, wherein paragraph 78 recites the fan as “62” in Figure 8, but Figure 8 denotes the fan by “60”).  Bugler fails to specifically teach a second fan, wherein said second fan located at a side of said plenum that is beneath a set of tube bends at a second end of said tube lengths.
However, Benz teaches using two fans (100) to induce airflow at opposite sides of a housing (Figure 8).  When the two fans of Benz are combined with the assembly of Bugler, the resulting combination would be a fan at each air inlet of Bugler.
Therefore, in view of Benz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second fan to the second inlet of Bugler in order to increase the airflow through the evaporative heat exchanger of Bugler and to additionally allow for more even air flow across the heat exchangers since both sides of the heat exchanger would have airflow across the heat exchangers.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second fan to the second inlet of Bugler, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).  In this case, it would have been obvious to add fans to each air inlet of Bugler in order to increase the amount of airflow that can be introduced into the assembly, thereby increasing the heat exchange efficiency of the assembly.
Re Claim 11. Bugler as modified by Benz teach said fans are configured to draw air from outside of said device and force it into said plenum in a direction that is parallel to said longitudinal axis of said tube lengths and perpendicular to longitudinal axes of said spiral fins (Bugler Figures 1-7, Paragraphs 72-76; Benz Figure 2, 8, 11, 12, 15).  

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763